Citation Nr: 1220537	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diverticulitis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1982 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim was previously before the Board in June 2010, when it was remanded for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

Diverticulitis was not affirmatively shown to have been present during service, and diverticulitis, first documented after service, is unrelated to an injury, disease, or event in service. 


CONCLUSION OF LAW

Diverticulitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).








The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in July 2007.   The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  




Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  No further VCAA notice is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the service treatment records, VA records, and private treatment records.  

In April 2009, the Veteran referred to records, covering the period from October 1992 to July 2000 and from August 2007 to December 2008.  In the remand in June 2010, the Board directed that the RO ask the Veteran to identify the sources of treatment of diverticulitis from October 1992 to July 2000 and from August 2007 to December 2008.  In a letter in June 2010, the RO asked the Veteran to submit additional evidence to support her claim or authorize VA to obtain private treatment records on her behalf, covering the period from October 1992 to July 2000 and from August 2007 to December 2008, and to identify any VA treatment records.  There is no record of the Veteran's response and no additional private medical records were submitted.  


The "the duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.).  Because the Veteran did not provide sufficient information to allow VA to seek the additional records, she referred to, and because there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

The Veteran was afforded VA examinations in September 2010 and in January 2012 and VA obtained medical opinions in September 2011 and in December 2011.  The Board has reviewed the examination reports and medical opinions and finds that the reports and medical opinions are adequate, because the VA examiners and VA physicians considered the Veteran's history and described the current findings in sufficient and detail so that the Board's review is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service. 38 U.S.C.A. § 1110 (wartime service) and 38 U.S.C.A. § 1131 (peacetime service). 




Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 








Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 





Facts 


The service treatment records show that in April 1983 the Veteran complained of pain in the lower abdomen.  A mobile mass was felt in the area of the sigmoid colon.  The assessment was a questionable urinary tract infection.  In September 1983, the Veteran complained of dullness in the left lower abdomen and the gynecological examination was normal.  In February 1984, it noted that the Veteran had a had C-section (Cesarean delivery) at age 23 (1982).  The Veteran had a second C-section in June 1984.  In September 1987, the Veteran complained of an acid type sensation in her stomach, and the assessment was probable gastritis.  In June 1988, the Veteran complained of left flank pain and a urinary tract was suspected.  

In September 1988, the Veteran complained of right lower abdominal pain of about a year's duration.  There was a slight, tender mass of unknown etiology, but the possibilities included a previous appendicitis, a cyst, or a small bowel tumor.  In June 1991, the Veteran complained of a lump in the area of the right lower abdomen, which had been a problem since 1988.  The Veteran stated that the lump was intermittent and resolved with her menses.  The pertinent findings were no mass or hernia.  The assessment was lump not evident, not a hernia and not ovarian.  

In her application for VA disability compensation, filed in June 2007, the Veteran stated that she has been treated for diverticulitis since 1986. 

After service, private medical records show that in May 2007 the Veteran had a colonic infection.  In June 2007, diverticulitis was listed as an infectious toxemic reaction.  

Records of a service department, covering the period from July 2000 to August 2007, show that in August 2007, history included diverticulosis. 



In a statement in April 2009, the Veteran stated that she still has the same condition that she had in June 1991.  She stated that over the years the condition has been given a variety of names or no name and that in 2008 she was told it was an ovarian cyst.

On VA examination in September 2010, the Veteran gave a history of lower abdominal pain since 1986.  She stated that currently she continues to have pain in the area of the right lower abdomen and she occasionally feels a lump in the area.  Other symptoms included constipation for which the Veteran took fiber supplements and had tried high fiber meals. 

The VA examiner, a physician, reviewed the service treatment records and noted that the Veteran was seen for stomach pain in 1983, 1987, 1988, and 1991 with several diagnoses of urinary tract infection, gastritis, early pyelonephritis, and gynecological problems.  The VA examiner noted that in February 2005 a colonoscopy showed a colonic polyp, but not diverticulitis, in February 2008 a CT scan of the abdomen did not show diverticulosis, in July 2008 a CT of the pelvis showed a cyst on the right ovary and an enlarged uterus, likely secondary to leiomyoma, and in September 2008 biopsies of polyps showed an adenomatous polyp and colonic mucosa with hyperplastic changes. 

On physical examination, the VA examiner found no evidence of abdominal tenderness or of an abdominal mass.  The diagnosis was intermittent abdominal pain, probably related to constipation.  The VA examiner stated that the Veteran did not currently have diverticulitis or diverticulosis by subjective or objective evidence, because there were no signs of an inflammatory bowel process. 

VA records show that in February 2011 the impression was diverticulosis by colonoscopy. 





In September 2011, a VA physician reviewed the results of the colonoscopy in February 2011.  After a review of the Veteran's service treatment records and VA records, the VA physician expressed the opinion that it was less likely than not that diverticulosis was related to service, because diverticulosis was not noted in service.  In an addendum in December 2011, the same VA physician expressed the opinion that it was less likely as not that diverticulitis was incurred in or caused by an in-service injury, event or illness because previous radiological studies showed no diverticula. 

On VA examination in January 2012, the Veteran described a lump in the area of the right lower abdomen, recurring every couple of months since 1988.  After a review of the Veteran's service treatment records and VA records, the VA physician's assistant expressed the opinion that it was likely that the current pain in the area of the right lower abdomen was related to the in-service documented pain in 1991 as the pain was in the same location and of the same character although no definitive diagnosis has ever been made. 

Analysis 

In order to establish service connection, there must be competent and credible evidence of a present disability, of an in-service incurrence of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred during service, the so-called "nexus" requirement.  Shedden at 1167.

On the element of present disability, the record shows that in June 2007 diverticulitis was listed as an infectious toxemic reaction.  On VA examination in September 2010, the VA examiner stated that the Veteran did not currently have diverticulitis by subjective or objective evidence, because there were no signs of an inflammatory bowel process.  In December 2011, a VA physician stated that previous radiological studies did not show diverticula.  




While diverticulitis was not diagnosed by VA, diverticulitis was documented by a private health-care provider in June 2007, at the time the Veteran filed her claim in June 2007.  The existence of a current disability is satisfied when the claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of the claim even though the disability resolves prior to the adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purpose of the following analysis, the Board finds that there is competent and credible evidence that diverticulitis was documented at the time the Veteran filed her claim in June 2007, which is only one element of three necessary to establish service connection. 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

As for the element of in-service incurrence of the diverticulitis, on the basis of the service treatment records alone, although the Veteran complained of pain in the right lower abdomen and of a recurrent lump, diverticulitis was not affirmatively shown to have been present in service.  

Accordingly, service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

In-service incurrence of diverticulitis may also be established by chronicity or by continuity of symptomatology.  As symptoms of pain in the right lower abdomen and of a recurrent lump were noted during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  





As the service treatment records lack the documentation of the combination of manifestations sufficient to identify diverticulitis and sufficient observation to establish chronicity of diverticulitis during service, on the basis of symptoms of pain in the right lower abdomen and of a recurrent lump in June 1991, which had been a problem since 1988, chronicity of diverticulitis in service is not adequately supported by the service treatment records.  

As for continuity of symptomatology, on VA examination in September 2010, the Veteran gave a history of lower abdominal pain since 1986, and she stated that she continued to have pain in the area of the right lower abdomen and she occasionally felt a lump in the area.  On VA examination in January 2012, the Veteran described a lump in the area of the right lower abdomen, recurring every couple of months since 1988. 

The Veteran is competent to describe symptoms of pain in the right lower abdomen and a recurrent lump.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person);  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

As it does not necessarily follow that there is a relationship between diverticulitis and the continuity of symptomatology, that is, symptoms of pain in the right lower abdomen and of a recurrent lump as averred by the Veteran, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which the Veteran as a lay person is competent to observe.  




See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 

Although the Veteran is competent to describe symptoms of pain in the right lower abdomen and of a recurrent lump, diverticulitis is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of the condition is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  § 3.159. 

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 

Diverticulitis is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses as diverticulitis is a condition of the internal organs of the digestive tract [see www.mayoclinic.com].  



And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that diverticulitis was present in service or before 2007, when in June 2007 a private health-care provider listed diverticulitis as an infectious toxemic reaction. 

Where, as here, there is a question of the presence or a diagnosis of diverticulitis, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of diverticulitis in service or before 2007, the Veteran's lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, the Veteran's statements are not to be considered as competent evidence favorable to the claim.

Although the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms, which support a later diagnosis by a medical professional, there is no competent medical evidence of record of a diagnosis of diverticulitis before 2007 and no health-care provider has diagnosed diverticulitis on the basis of symptoms of pain in the right lower abdomen and a recurrent lump in service as described by the Veteran.  

The record shows that in June 2007 diverticulitis was listed as an infectious toxemic reaction, but it was not associated with the symptoms in service.  On VA examination in September 2010, the VA examiner, a physician, who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion, stated that the Veteran did not currently have diverticulitis by subjective or objective evidence, because there were no signs of an inflammatory bowel process.  

In December 2011, a VA physician, who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion, expressed the opinion that it was less likely as not that diverticulitis was incurred in or caused by an in-service injury, event or illness because previous radiological studies showed no diverticula.  


In this case, the competent medical evidence does not support a relationship between diverticulitis and continuity of symptomatology, that is, symptoms of pain in the right lower abdomen and of a recurrent lump as averred by the Veteran, and service connection based continuity under 38 C.F.R. § 3.303(b) is not established. 

In-service incurrence of the disability may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service under 38 C.F.R. § 3.303(d).

On the question of the presence or diagnosis of diverticulitis in service, the competent medical evidence shows that diverticulitis was not shown before 2007 and it is not currently shown, which the Board finds to be persuasive evidence against the claim on in-service incurrence of diverticulitis first shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service under 38 C.F.R. § 3.303(d).  The Board has previously concluded that the Veteran as a lay person is not competent to diagnosis diverticulitis. 

The remaining element to establish service connection is a causal relationship between diverticulitis and symptoms of pain in the right lower abdomen and of a recurrent lump, the so-called "nexus" requirement. 

To the extent the Veteran asserts that the symptoms of pain in the right lower abdomen and of a recurrent lump in service are related to diverticulitis, the Veteran's lay assertion or the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of diverticulitis based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  



And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of diverticulitis. 

As for the competent medical evidence of record, that is, evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion, 38 C.F.R. § 3.159, the private health-care provider did not offer an opinion on the question of whether the Veteran's symptoms of pain in the right lower abdomen and of a recurrent lump in service are related to diverticulitis.  
 
The other competent medical evidence of record consists of the VA examination in 2010, conducted by a VA physician, who is qualified through education, training, or experience to offer a medical diagnosis or opinion, the VA examiner stated that the Veteran did not currently have diverticulitis by subjective or objective evidence, because there were no signs of an inflammatory bowel process.  As the VA examiner found no evidence of diverticulitis, there was no factual basis on which to render a nexus opinion.  In December 2011, another VA physician expressed the opinion that it was less likely as not that diverticulitis was incurred in or caused by an in-service injury, event or illness because previous radiological studies showed no diverticula.  This competent medical evidence opposes the claim.  As the only competent medical evidence, addressing the causal relationship, opposes the claim, the Board finds the evidence persuasive. 

As there is no competent medical evidence favorable to the claim on the in-service incurrence of diverticulitis and on the nexus requirement, the Board need not reach the question of the Veteran's credibility, that is, the probative value of her statements.  Rucker at 74. 






To the extent that the Veteran had symptoms of pain in the right lower abdomen and of a recurrent lump, on VA examination in January 2012, VA examiner stated that the current right lower quadrant pain was likely related to the in-service pain because it was in the same location, but no definitive diagnosis has ever been made.  Symptoms alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability.  Without a pathology to which the symptoms can be attributed, there is no disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

As the preponderance of the evidence is against the claim of service connection under the applicable the theories of service connection, 38 C.F.R. § 3.303(a), (b), and (d), the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for diverticulitis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


